Tolson, C. J. On December 20,1955, Fred Berglund and Son, Inc., A Corporation, filed a complaint in this Court seeking an award of $1,800.00 for the balance due them for their services in altering the Administration Building of Northern Illinois State Teachers College, DeKalb, Illinois. The record consists of the following: 1. Complaint. 2. Departmental Report. 3. Order waiving brief and argument. 4. Stipulations. 5. Transcript of proceedings. The facts of the case are as follows: On November 25, 1952, claimant entered into a contract with the Teachers College Board for certain alterations to the Administration Building of the Northern Illinois State Teachers College, DeKalb, Illinois. The contract price was $50,848.00, and the work was completed in a satisfactory manner on September 23, 1953. The final invoice in the amount of $1,800.00 was audited, and it was then discovered that the correct balance was $1,415.75, rather than $1,800.00. At the hearing it appeared that respondent did not offer any objections to the claim, as amended, and the only reason that the final payment was not made was the fact that the appropriation lapsed on September 30,1953, and, hence, funds were not available to complete the payment. The Court, therefore, finds that the work has-been accepted by respondent, and that the architect has issued his certificate of compliance. An award is, therefore, made herewith to claimant, Fred Berglund and Son, Inc., in the amount of $1,415.75.